Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 14,
2013.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-13-00075-CV

VALERO ENERGY CORPORATION, VALERO REFINING COMPANY -
 TENNESSEE, LLC AND THE PREMCOR REFINING GROUP, INC.,
                       Appellants

                                       V.
   RICHARD CUEVAS, INDIVIDUALLY AND ON BEHALF OF THE
ESTATE OF NICOLAS OSCAR CUEVAS AND DANIEL REYES CUEVAS,
INCAPACITATED; NICOLAS CUEVAS, MARIA CUEVAS, GUADALUPE
   TORRES, BLANCA RODRIGUEZ AND LUIS SANTOS, Appellees

                   On Appeal from the 129th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-21574

                MEMORANDUM                     OPINION


      This is an appeal from a judgment signed January 16, 2013. On May 6,
2013, appellants filed an unopposed motion to dismiss the appeal because the case
has been settled. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.



                                    PER CURIAM



Panel consists of Justices Boyce, Jamison, and Busby.




                                        2